Citation Nr: 1738768	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-33 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to June 22, 2015 and in excess of 50 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain status post-surgery with residual scar. 

3.  Entitlement to an initial rating in excess of 10 percent for left knee anterior cruciate ligament, lateral collateral ligament, posterior cruciate ligament and medial meniscus repairs with residual scar.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel




INTRODUCTION

The Veteran served on active duty from January 2001 to September 2010.

These matters come before the Board of Veterans Appeals (Board) on appeal from a July 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for PTSD with a 10 percent rating, and for a left knee disability and right ankle disability, each rated noncompensably.  The Veteran then appealed the ratings assigned, and in an October 2012 rating decision, a 10 percent rating was assigned to the right ankle disability, effective September 7, 2010 and in a February 2017 rating decision, a 50 percent rating was assigned to the PTSD, effective June 22, 2015, and a 10 percent rating was assigned to the left knee disability, effective September 7, 2010.  However, as these ratings are still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for July 2016.  However, the Veteran did not appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2017).

In August 2016, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to increased ratings for the right ankle and left knee disabilities are addressed in the REMAND that follows the below ORDER.




FINDINGS OF FACT

1.  Prior to March 29, 2012, the Veteran's PTSD was manifested by minimal to mild occupational and social impairment.

2.  From March 29, 2012 through June 21, 2015, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.   From June 22, 2015 to the present, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for PTSD for the period prior to March 29, 2012 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria initial 30 percent rating, but no greater, for PTSD for the period from March 29, 2012 through June 21, 2015 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an initial rating in excess of 50 percent for PTSD for the period from June 22, 2015 to the present have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record also reflects that all available pertinent treatment records have been obtained, to include the Veteran's service treatment records and post-service VA treatment records.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.  In addition, the Veteran was afforded the necessary VA examinations.  

 Accordingly, the Board will address the merits of the claim.  

II. Legal Criteria

Under governing law, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (b)(2).  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

The Veteran's PTSD was rated as 10 percent disabling under the General Rating Formula for Mental Disorders set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411, prior to June 22, 2015, and as 50 percent disabling thereafter.  Under the General Rating Formula, a 10 percent disability rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because this Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises that level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must look to the frequency, severity, and duration of the impairment.  Id.

A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders, the GAF scores assigned in a case are not dispositive of whether overall improvement has been established; rather, they must be considered in light of the actual symptoms of the Veteran's disorder.  See 38 C.F.R. § 4.126(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran was afforded two VA examinations over the course of the appeal, in September 2010 and November 2016.  He also sought mental health treatment in June 2015.  

At a September 2010 VA examination, the Veteran reported that he was divorced earlier that year and was engaged to be married in June 2011.  He described having nightmares, a startle response, hypervigilance, and anxiety every two to three months.  The Veteran denied feeling depressed.  He indicated that the symptoms were of mild duration and not causing social or occupational impairment. The examiner indicated the severity of the Veteran's PTSD was minimal to mild. The GAF score assigned was 71. 

In his notice of disagreement, submitted in March 2012, the Veteran reported having trouble at his job when his desk was moved and also as a result of panic attacks and being startled when a friend came up behind him.  He indicated that his dreams and insomnia had become worse and that he had severe anxiety when going to bed, causing him to get up and do something to get his mind off of it.  The Veteran reported that the anxiety, insomnia, and dreams caused him to feel depressed.  He also related that he and his wife had a baby, which triggered intrusive thoughts about his stressors from rescue work in the Philippines and his service in Iraq.  The Veteran stated that his symptoms were a recurring problem, happening roughly two to four times per week. 

A June 2015 Behavioral Health Intake note documents nightmares, irritability, and anger since 2004 and depression since 2006.  The Veteran reported feeling depressed a couple of times a day for an unknown duration and feeling like he is a burden to his family.  He also stated that he had difficulty falling and staying asleep.  The Veteran indicated that he was unemployed, having last worked in February 2013, and that he was having financial difficulties.  He denied anxiety and psychotic symptoms, as well as suicidal or homicidal ideation.  There were no deficiencies of thought process or content or speech.

At the November 2016 VA examination, the Veteran reported that he had remarried his first wife in October 2010, and that the marriage was currently good.  He indicated that they had recently moved from New York to California to get away from city life and crowds.  He endorsed feeling anxious around bedtime and having panic attacks, on average about two times per week.  The Veteran reported that he had a good relationship with his mother and talked with her weekly and that he talks every couple weeks with his brother and sister.  He also described having good relationships with his in-laws, whom he saw frequently, and that he kept in touch with friends a few times a week, mostly by texting.  He also stated that he was close to one of his wife's cousins.  The Veteran indicated that all of these family and friends were nearby.

In terms of employment, the Veteran described having worked as a military admissions counselor until his desk was moved to the middle of the room, which he could not tolerate, and stated that he left that position after his employer refused to accommodate his need for a desk against the wall.  He reported that he was then a stay-at-home parent, until starting a job as a sterile supplies technician approximately 6 weeks earlier.  The Veteran sought psychiatric treatment in 2015 at his wife's urging because he was having trouble with having anxiety and panic attacks, but he had not returned for follow-up treatment. 

Based on the above, the Board determines that a rating in excess of 10 percent is not warranted prior to March 29, 2012, the date of receipt of the Veteran's notice of disagreement.  The evidence dated prior to that date reflects PTSD that was productive of minimal to mild social and occupational impairment caused by nightmares, a startle response, hypervigilance, and anxiety every two to three months.  The Veteran explicitly denied occupational and social impairment at the September 2010 VA examination.  Without evidence of occupational and social impairment with at least occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, a rating in excess of 10 percent is not warranted prior to March 29, 2012.

The Board, however, determines that a 30 percent rating is warranted for the period from March 29, 2012 through June 21, 2015 in contemplation of the increase in the Veteran's symptoms of anxiety, insomnia, and depression from occurring two to three times per month to two to four times per week.  The evidence demonstrates that the Veteran was generally functioning satisfactorily, with good hygiene and normal speech, but that his symptoms caused some occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  However, the Board determines that a rating in excess of 30 percent is not warranted for that period as the Veteran did not exhibit reduced occupational and social impairment with reduced reliability and productivity or manifestations resulting such symptoms as impairment of speech, thought processes, memory, or judgment.

Finally, for the period beginning June 22, 2015, the Board finds that a rating in excess of 50 percent is not supported by the evidence.  The 50 percent rating contemplates the Veteran's sleep impairment, anxiety, depression, and panic attacks about two times per week on average.  A rating in excess of 50 percent requires deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  Here, the Veteran has consistently reported good relationships with several family members and friends and at the November 2016 VA examination, he indicated that he had recently obtained employment and that the job was going well.  Consequently, the Board determines that the Veteran does not exhibit symptoms that reflect the criteria for a rating in excess of 50 percent for the period from June 22, 2015 to the present.   

The Board has considered the benefit of the doubt doctrine and has applied it in granting the 30 percent rating from March 29, 2012 through June 21, 2015.  However, the Board finds that a preponderance of the evidence is against initial ratings in excess of 10 percent for PTSD prior to March 29, 2012, in excess of 30 percent from March 29, 2012 through June 21, 2015, and in excess of 50 percent from June 22, 2015 to the present.  Therefore, claims for ratings in excess of the ratings assigned by the RO and by the Board herein are denied.


ORDER

Entitlement to an initial rating in excess of 10 percent for PTSD for the period prior to March 29, 2012 is denied. 

Entitlement to an initial 30 percent rating, but no greater, for PTSD for the period from March 29, 2012 through June 21, 2015 is granted. 

Entitlement to an initial rating in excess of 50 percent for PTSD for the period from June 22, 2015 to the present is denied. 


REMAND

Regrettably, the Board determines that a remand is required of the Veteran's right ankle and left knee claims.  The most recent VA examinations were performed in November 2016, but the Board determines that they are inadequate.  The United States Court of Appeals for Veterans Claims (Court) holding in Correia v. McDonald, 28 Vet. App. 158 (2016) renders the VA examinations of the Veteran's right ankle and left knee to date incomplete.  The Court in Correia held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, range of motion measurements of the opposite undamaged joint.  In light of this fact, additional VA examinations of the Veteran's right ankle and left knee disabilities must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding VA treatment records pertinent to the Veteran's claims.

2.  Then, then Veteran should be afforded the appropriate examinations to determine the current degree of severity of his right ankle and left knee disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria the left knee and right ankle. 

Both passive and active range of motion testing should be performed, in weight-bearing and nonweight-bearing.  In addition, the range of motion of the opposite, undamaged joint should also be documented, if possible.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Also, to the extent possible, the examiner should provide an assessment of the functional impairment during flare ups.  If the examiner is unable to do so, the examiner should explain why.

3.  Adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran, and he should be afforded the requisite opportunity to respond.   Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


